Appeal from a decision and award of the Workmen’s Compensation Board in favor of the claimant, awarding compensation for disability caused by an occupational disease. The hoard has found that the claimant became disabled as a result of Dupuytren’s contracture of the left hand, which was an occupational disease contracted as result of his employment as a cook, within twelve months prior to the date of *1036disablement fixed as April 28, 1945. There is not a scintilla of evidence to support the finding that the disease was contracted within such period. On the contrary, the evidence definitely establishes that the condition existed and was diagnosed as Dupuytren’s contracture at least as early as November 16, 1943, while claimant was employed by another employer. The claim is, therefore, barred under the provisions of section 40 of the Workmen’s Compensation Law. Award reversed on the law and claim dismissed, without costs. Brewster, Foster and Deyo, JJ., concur; Hill, P. J., and Heffernan, J., dissent.